ACCEPTED
                                                                                                                                       12-15-00077-CR
                                                                                                                           TWELFTH COURT OF APPEALS
                                                                                                                                        TYLER, TEXAS
                                                                                                                                  3/27/2015 5:44:10 PM
                                                                                                                                          CATHY LUSK
Appellate Docket Number:                                                                                                                        CLERK

Appellate Case Style: Style:    Roxanne Yvette Davis
                          Vs.   State of Texas
                                                                                                                  FILED IN
                                                                                                           12th COURT OF APPEALS
Companion Case:                                                                                                 TYLER, TEXAS
                                                                                                           3/27/2015 5:44:10 PM
                                                                                                                CATHY S. LUSK
                                                                                                                    Clerk
Amended/corrected statement:

                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 12th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Roxanne                                                        Lead Attorney
Middle Name: Yvette                                                    First Name:          John
Last Name:      Davis                                                  Middle Name: Brandt
Suffix:                                                                Last Name:           Thorson
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond: $50,000.00                                                 Appointed                       District/County Attorney
Pro Se:                                                                    Retained                        Public Defender
                                                                       Firm Name:              J. Brandt Thorson, PLLC
                                                                       Address 1:           P.O. Box 3768
                                                                       Address 2:
                                                                       City:                Longview
                                                                       State:       Texas                        Zip+4:   75606
                                                                       Telephone:           903-758-4878           ext.
                                                                       Fax:         903-212-3038
                                                                       Email:       jbt@jbtfirm.com
                                                                       SBN:         24043958

                                                                                                                          Add Another Appellant/
                                                                                                                                Attorney




                                                                 Page 1 of 6
III. Appellee                                                           IV. Appellee Attorney(s)
First Name:        State of Texas                                              Lead Attorney
Middle Name:                                                           First Name:          D.
Last Name:                                                             Middle Name: Matt
Suffix:                                                                Last Name:           Bingham
Appellee Incarcerated?          Yes         No                         Suffix:
Amount of Bond:                                                                Appointed               District/County Attorney
Pro Se:                                                                    Retained                    Public Defender
                                                                       Firm Name:                Smith County District Attorney
                                                                       Address 1:           100 N. Broadway
                                                                       Address 2:           4th Floor
                                                                       City:                Tyler
                                                                       State:       Texas                          Zip+4:   75702
                                                                       Telephone:           903-590-1720             ext.
                                                                       Fax:         903-590-1719
                                                                       Email:
                                                                                                                            Add Another Appellee/
                                                                       SBN:         00787085                                     Attorney

III. Appellee                                                           IV. Appellee Attorney(s)
First Name:                                                                    Lead Attorney
Middle Name:                                                           First Name:          Mike
Last Name:                                                             Middle Name:
Suffix:                                                                Last Name:           West
Appellee Incarcerated?          Yes         No                         Suffix:
Amount of Bond:                                                                Appointed               District/County Attorney
Pro Se:                                                                    Retained                    Public Defender
                                                                       Firm Name:                Smith County District Attorney's Office
                                                                       Address 1:           100 N. Broadway
                                                                       Address 2:           4th Floor
                                                                       City:                Tyler
                                                                       State:       Texas                          Zip+4:   75702
                                                                       Telephone:           903-590-1720             ext.
                                                                       Fax:         903-590-1719
                                                                       Email:       MWest@smith-county.com
                                                                                                                            Add Another Appellee/
                                                                       SBN:         21203300                                     Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                          Was the trial by:            jury or    non-jury?
                                    Theft
or type of case):                                                      Date notice of appeal filed in trial court: March 27, 2015
Type of Judgment: Bench Trial
                                                                        If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: February 26, 2015
Offense charged: Theft Property <$1500.00 w/ 2 Prev. Conv.             Punishment assessed: 16 Months State Jail

Date of offense:     June 4, 2014                                       Is the appeal from a pre-trial order?         Yes      No
                                                                 Page 2 of 6
Defendant's plea: Guilty                                                       Does the appeal involve the constitutionality or the validity of a
                                                                               statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                  Yes      No
   Yes       No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes       No   If yes, date filed:
Motion in Arrest of Judgment:          Yes       No   If yes, date filed:
Other:      Yes       No                              If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No      NA         If yes, date filed:
Date of hearing:                                       NA
Date of order:                                         NA
Ruling on motion:           Granted         Denied     NA         If granted or denied, date of ruling:




                                                                        Page 3 of 6
 VIII. Trial Court And Record

Court:    241st District Court                                            Clerk's Record:
County: Smith                                                             Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            241-1149-14              Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested:
                                                                          If no, date it will be requested: March 30, 2015
First Name:       Jack                                                    Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes      No   Indigent
Last Name:        Skeen
Suffix: Jr.
Address 1:        100 N. Broadway
Address 2:        Room 220
City:             Tyler
State:    Texas                      Zip + 4: 75702
Telephone:        903-590-1634           ext.
Fax:      903-590-1631
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: March 27, 2015
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Christy
Middle Name:
Last Name:        Humphries
Suffix:
Address 1:        100 N. Broadway
Address 2:        Room 220
City:             Tyler
State:    Texas                      Zip + 4: 75702
Telephone:        903-590-1636           ext.
Fax:      903-590-1631
Email: chumphries@smith-county.com


                                                                    Page 4 of 6
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: March 27, 2015

                                                                                      State Bar No: 24043958
Printed Name:

Electronic Signature: J. Brandt Thorson                                               Name: J. Brandt Thorson
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on March 27, 2015             .




Signature of counsel (or pro se party)                            Electronic Signature: J. Brandt Thorson
                                                                         (Optional)

                                                                  State Bar No.:      24043958
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 5 of 6
Please enter the following for each person served:

Date Served: March 27, 2015
Manner Served: eServe
First Name:       D.
Middle Name: Matt
Last Name:        Bingham
Suffix:
Law Firm Name: Smith County District Attorney
Address 1:        100 N. Broadway
Address 2:        4th Floor
City:             Tyler
State     Texas                     Zip+4: 75702

Telephone:        903-590-1720        ext.
Fax:      903-590-1719
Email:




                                                     Page 6 of 6